UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02675) Exact name of registrant as specified in charter:	Putnam Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	October 1, 2016 — March 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax Exempt Income Fund Semiannual report 3 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally tax-exempt funds may be subject to state and local taxes. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. Message from the Trustees May 11, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. About the fund Municipal bonds can play a key role in a tax-smart investment plan Municipal bonds finance important public projects, such as schools, roads, and hospitals. Because the income from municipal bonds is generally exempt from federal income tax, these bonds can help investors keep more of the income they receive from their investment. Putnam Tax Exempt Income Fund offers an additional advantage — the flexibility to invest in municipal bonds issued by any state in the country. Putnam Tax Exempt Income Fund takes an active investment approach Municipal bonds are backed by either the issuing city, town, or other government entity or by revenues collected from usage fees. The fund’s portfolio managers can select bonds from a variety of state and local governments. Because a state’s fiscal health can affect the prices of its bonds, this flexibility is a distinct advantage. 2 Tax Exempt Income Fund Tax benefits can make municipal bond income even more attractive Source: Putnam, as of 3/31/17. Past performance is no guarantee of future results. Yields for Treasuries, investment-grade corporates, and municipal bonds are represented by the average “yield to worst” — a calculation of the lowest possible yield generated without defaulting — of the Bloomberg Barclays U.S. Treasury Index, the Bloomberg Barclays U.S. Credit Index, and the Bloomberg Barclays Municipal Bond Index, respectively. You cannot invest directly in an index. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Income from municipal bonds may be subject to the alternative minimum tax. Taxable-equivalent yield and annual after-tax income are based on a 43.40% federal income tax rate. This rate reflects the American Taxpayer Relief Act of 2012 and includes the 3.80% Medicare surtax. Defaults in the municipal bond market have been a relative rarity Source: Moody’s, U.S. Municipal Bond Defaults and Recoveries, 1970–2015 (May 2016). Most recent dataavailable. Tax Exempt Income Fund 3 Performance history as of 3/31/17 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 9–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Bloomberg Barclays Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/17. See above and pages 9–10 for additional fund performance information. Index descriptions can be found on page 13. 4 Tax Exempt Income Fund Paul, how was the market environment for municipal bonds during the reporting period? Weaker supply/demand dynamics, higher interest rates, and President Trump’s pro-growth agenda weighed on the performance of municipal bonds, despite a rally in the second half of the period. From October to December, municipal bond prices fell and their yields moved higher in response to slowing demand and record new-issue supply. The spike in issuance was due in part to the decision by many issuers to move their municipal bond offerings ahead of the U.S. presidential election and a potential year-end interest-rate hike by the Federal Reserve, which occurred on December14. As a result, 2016 proved to be a record-setting year for municipal bond issuance. On the demand side, mutual fund outflows, a measure of investor demand, increased following the presidential election. This was notable as fund flows were strongly positive for most of 2016. As investors moved into a more optimistic “risk on” posture, they transferred assets into more economically sensitive investments or higher-risk assets, such as Tax Exempt Income Fund 5 Top 10 state allocations are shown as a percentage of the fund’s net assets as of 3/31/17. Investments in Puerto Rico represented 0.0% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets as of 3/31/17. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Tax Exempt Income Fund stocks. In our view, municipal bonds appeared to be pricing in President Trump’s economic stimulus agenda, which many economists believe could lead to improved growth, higher deficits, and possibly an uptick in inflation. We believe the uncertainty around U.S. income tax policy changes for individuals and corporations was an additional headwind for the asset class post-election. From January to March2017, investor sentiment improved, especially for higher-yielding municipal bonds. The pace of new issuance was generally light, and demand slightly outpaced supply — contributing to rising prices and a narrowing of credit spreads between BBB-rated and AAA-rated bonds. [Credit spreads reflect the difference in yield between higher- and lower-quality municipal bonds.] Viewed in a longer-term context, the tighter spreads seemed relatively fair to us, especially considering that defaults among municipal issuers remained low and isolated. With an unemployment rate below 5%, consumer and business confidence rising, and the U.S. economic backdrop improving, the Fed announced another interest-rate hike on March15, 2017. In its assessment of inflation, the Fed was attuned to the pace of growth outside the United States and how it may shape future policy decisions. However, while global growth has improved, foreign central bankers appear committed to more-accommodative monetary policies that allow their recoveries more room to run at this time, in our view. For the six months ended March31, 2017, the Bloomberg Barclays Municipal Bond Index, the fund’s benchmark index, declined 2.10%, underperforming the BofA Merrill Lynch U.S. 3-Month Treasury Bill Index, which returned 0.19%. Municipal bonds with longer maturities underperformed those with shorter maturities. How did the fund perform? For the six months ended March31, 2017, the fund underperformed its benchmark index but outperformed its Lipper peer group average. What was your investment approach in this environment? Given the market backdrop, many of our investment themes remained in place. The fund’s duration positioning, or interest-rate sensitivity, remained slightly below the median of the Lipper peer group. We maintained overweight exposure, relative to the benchmark index, to municipal bonds rated BBB, and we placed a greater focus on higher-education, essential service utilities, and continuing-care retirement community bonds relative to the Lipper group. Also, we maintained an underweight position in Puerto Rico-based issuers relative to the fund’s Lipper peers. At period-end, we maintained a slightly lower duration position and a somewhat higher cash allocation to help insulate the portfolio from any market pressure from future Fed rate hikes. What is your current assessment of the potential for tax reform, and how might you steer the fund given that possibility? Tax reform is one of the main policy agenda items for the new administration. President Trump is seeking to lower overall individual tax rates as well as corporate tax rates, but final details are pending. And, as one of my colleagues mentioned, details matter in legislation. We have not seen any major tax reform in over 30 years, and we believe it will continue to be difficult to achieve today given the competing demands on the current administration. In sum, we believe it is too early to boldly position the fund in anticipation of tax reform. That said, we are taking some limited steps to protect the fund by focusing a little more on municipal bonds with 20-year maturities versus the 30-year maturities. We continue to closely Tax Exempt Income Fund7 monitor tax policy developments in Washington to see if tax reform materializes, and how it may shape the outlook for municipal bonds. What are your thoughts about Fed policy in 2017? We anticipate a continuation of slow, steady improvement in U.S. and global economic growth in the year ahead. The global growth environment continues to be positive, in our view, and we are encouraged by the breadth of the growth. At present, the market appears to be pricing in one to two more additional Fed tightenings this year, which we believe is plausible given current market conditions. The market also appears to be focused on how much fiscal stimulus might come from the new administration, and how those initiatives will affect the pulse of the U.S. economy. Should additional stimulus augment U.S. growth, we believe the Fed might be inclined to tighten a little faster, or, conversely, tighten more slowly if fiscal policy proves less stimulative. Thank you, Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Tax Exempt Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (12/31/76) Before sales charge 6.40% 47.45% 3.96% 16.56% 3.11% 10.76% 3.47% 0.14% –2.36% After sales charge 6.29 41.55 3.54 11.89 2.27 6.33 2.07 –3.87 –6.27 Class B (1/4/93) Before CDSC 6.22 40.56 3.46 12.78 2.43 8.67 2.81 –0.50 –2.67 After CDSC 6.22 40.56 3.46 10.86 2.08 5.70 1.87 –5.33 –7.46 Class C (7/26/99) Before CDSC 5.54 36.25 3.14 12.03 2.30 8.16 2.65 –0.65 –2.74 After CDSC 5.54 36.25 3.14 12.03 2.30 8.16 2.65 –1.61 –3.70 Class M (2/16/95) Before sales charge 6.00 43.38 3.67 14.86 2.81 9.78 3.16 –0.15 –2.49 After sales charge 5.91 38.72 3.33 11.12 2.13 6.21 2.03 –3.39 –5.66 Class Y (1/2/08) Net asset value 6.46 50.71 4.19 17.79 3.33 11.46 3.68 0.36 –2.25 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Tax Exempt Income Fund 9 Comparative index returns For periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Bloomberg Barclays Municipal Bond Index — † 52.74% 4.33% 17.31% 3.24% 11.03% 3.55% 0.15% –2.10% Lipper General & Insured Municipal Debt Funds category 5.77% 43.50 3.65 17.14 3.20 10.76 3.46 –0.06 –2.49 average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/17, there were 267, 263, 231, 207, 152, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, the Bloomberg Barclays Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the 6-month period ended 3/31/17 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.159689 $0.132708 $0.126230 $0.147561 $0.168924 Capital gains 2 — Total Before After Before After sales sales Net asset Net asset sales sales Net asset Share value charge charge value value charge charge value 9/30/16 $8.86 $9.23 $8.86 $8.88 $8.89 $9.19 $8.88 3/31/17 8.49 8.84 8.49 8.51 8.52 8.81 8.51 Before Before Current rate sales After sales Net asset Net asset sales After sales Net asset (end of period) charge charge value value charge charge value Current dividend rate 3 3.24% 3.11% 2.61% 2.45% 2.95% 2.85% 3.45% Taxable equivalent 4 5.72 5.49 4.61 4.33 5.21 5.04 6.10 Current 30-day SEC yield 5 N/A 2.07 1.53 1.38 N/A 1.81 2.37 Taxable equivalent 4 N/A 3.66 2.70 2.44 N/A 3.20 4.19 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2017. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 10Tax Exempt Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 9/30/16 0.77% 1.40% 1.55% 1.05% 0.55% Annualized expense ratio for the six-month period ended 3/31/17 * 0.80% 1.43% 1.58% 1.08% 0.58% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes .03% from annualizing the one-time merger related costs. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 10/1/16 to 3/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $3.94 $7.04 $7.77 $5.32 $2.86 Ending value (after expenses) $976.40 $973.30 $972.60 $975.10 $977.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Tax Exempt Income Fund11 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 3/31/17, use the following calculation method. To find the value of your investment on 10/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $4.03 $7.19 $7.95 $5.44 $2.92 Ending value (after expenses) $1,020.94 $1,017.80 $1,017.05 $1,019.55 $1,022.04 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Tax Exempt Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to Tax Exempt Income Fund 13 other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2017, Putnam employees had approximately $486,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Tax Exempt Income Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Tax Exempt Income Fund 15 The fund’s portfolio 3/31/17 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period AGC Assured Guaranty Corp. G.O. Bonds General Obligation Bonds AGM Assured Guaranty Municipal Corporation GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized BAM Build America Mutual NATL National Public Finance Guarantee Corp. COP Certificates of Participation PSFG Permanent School Fund Guaranteed FCS Farm Credit System U.S. Govt. Coll . U.S. Government Collateralized FGIC Financial Guaranty Insurance Company VRDN Variable Rate Demand Notes, which are floating- rate securities with long-term maturities that carry FHL Banks Coll. Federal Home Loan Banks coupons that reset and are payable upon demand System Collateralized either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period MUNICIPAL BONDS AND NOTES (97.6%)* Rating** Principal amount Value Alabama (0.8%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7.00%, 2/1/36 Ba1 $1,750,000 $1,840,615 Jefferson Cnty., Swr. Rev. Bonds, Ser. D, 6.50%, 10/1/53 BBB– 1,000,000 1,175,210 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6.25%, 11/1/33 BBB 3,500,000 3,876,670 Arizona (1.7%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7.625%, 12/1/29 (escrow) F D/P 2,850,000 8,519 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5.125%, 10/1/32 A3 2,000,000 2,094,820 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5.125%, 5/15/40 A 3,500,000 3,805,025 Glendale, Indl. Dev. Auth. Sr. Living Fac. Rev. Bonds (Royal Oaks Life Care Cmnty.), 5.00%, 5/15/39 A/F 3,000,000 3,227,070 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7.25%, 2/1/40 Baa1 3,300,000 3,601,521 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 5.00%, 7/1/44 BBB– 1,000,000 1,046,250 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5.50%, 12/1/29 Baa1 1,750,000 2,121,298 California (7.6%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), Ser. A, 5.00%, 7/1/42 BBB+/F 1,300,000 1,373,398 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5.875%, 10/1/34 Baa1 1,500,000 1,554,525 16 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value California cont . CA State G.O. Bonds 6.50%, 4/1/33 Aa3 $5,000,000 $5,531,800 5.50%, 3/1/40 Aa3 10,300,000 11,438,974 CA State Dept. of Wtr. Resources Rev. Bonds (Central Valley), Ser. AE, 5.00%, 12/1/29 AAA 175,000 182,669 CA State Edl. Fac. Auth. Rev. Bonds (Pacific U.), Ser. A, 5.00%, 11/1/30 A2 750,000 844,335 CA State Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5.00%, 11/21/45 Baa3 3,000,000 3,115,920 (San Jose Wtr. Co.), 4.75%, 11/1/46 A 1,700,000 1,794,979 CA State Pub. Wks. Board Rev. Bonds Ser. A-1, 6.00%, 3/1/35 A1 3,100,000 3,474,418 (Capital Projects), Ser. A, 5.00%, 4/1/29 A1 3,605,000 4,090,413 CA State U. Rev. Bonds (Systemwide), Ser. A, 5.00%, 11/1/38 Aa2 3,885,000 4,482,979 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (899 Charleston, LLC), Ser. A, 5.25%, 11/1/44 BB/P 655,000 671,834 AGM, 5.00%, 11/15/44 AA 1,500,000 1,671,405 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 5.00%, 9/1/35 A– 585,000 643,401 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A-1, 5.00%, 6/1/28 BBB 1,500,000 1,751,850 Los Angeles, Dept. of Arpt Rev. Bonds (Los Angeles Intl. Arpt.), Ser. B, 5.00%, 5/15/41 AA– 1,000,000 1,109,530 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), 5.00%, 5/15/30 AA 2,000,000 2,247,900 Los Angeles, Dept. of Wtr. & Pwr. Rev. Bonds, Ser. B, 5.00%, 7/1/36 AA+ 4,980,000 5,715,695 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6.50%, 11/1/39 BBB+ 2,250,000 3,085,110 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds, Ser. A, 5.00%, 8/1/40 Aa3 1,000,000 1,130,560 Port of Oakland, Rev. Bonds, Ser. P, 5.00%, 5/1/33 A+ 1,240,000 1,365,674 Riverside Cnty., Asset Leasing Corp. Rev. Bonds (Riverside Cnty. Hosp.), NATL, zero%, 6/1/25 AA– 4,000,000 3,175,600 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero%, 12/1/22 AA– 7,500,000 6,487,800 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox) 5.00%, 3/1/25 A3 630,000 697,618 U.S. Govt. Coll., 5.00%, 3/1/25 (Prerefunded 9/1/20) AA/P 370,000 415,062 Stockton, Pub. Wtr. Fin. Auth. Rev. Bonds (Delta Wtr. Supply), Ser. A, 6.25%, 10/1/40 A 1,375,000 1,663,764 Colorado (1.9%) CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.50%, 6/1/33 BBB+ 650,000 689,228 (Valley View Assn.), 5.25%, 5/15/42 A– 1,500,000 1,503,435 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.25%, 6/1/22 BBB+ 290,000 290,568 Tax Exempt Income Fund 17 MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Colorado cont. CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), Ser. A, 5.00%, 6/1/45 Baa1 $2,000,000 $2,067,520 (Valley View Hosp. Assn.), 5.00%, 5/15/45 A– 1,000,000 1,096,210 (Covenant Retirement Cmnty.), Ser. A, 5.00%, 12/1/35 BBB+/F 1,000,000 1,045,570 Denver City & Cnty., Arpt. Rev. Bonds (Sub. Syst.), Ser. A, 5.50%, 11/15/31 A2 1,925,000 2,254,368 E-ub. Hwy. Auth. FRN Mandatory Put Bonds (9/1/21) (Sr. Libor Index), Ser. B, 1.708%, 9/1/39 A3 1,000,000 1,002,260 E-ub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero%, 9/1/34 AA– 13,000,000 6,469,320 Park Creek, Metro. Dist. Tax Allocation Bonds (Sr. Ltd. Property Tax Supported), Ser. A, 5.00%, 12/1/45 BBB/F 225,000 237,938 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6.00%, 1/15/41 Baa3 750,000 827,355 Connecticut (0.2%) CT State Hlth. & Edl. Fac. Auth. Rev. Bonds (Masonicare Issue), Ser. F, 5.00%, 7/1/34 BBB+/F 1,500,000 1,550,355 Delaware (0.4%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.40%, 2/1/31 Baa1 1,700,000 1,852,201 (Indian River Pwr.), 5.375%, 10/1/45 Baa3 2,000,000 2,073,540 District of Columbia (2.7%) DC G.O. Bonds, Ser. C, 5.00%, 6/1/38 Aa1 2,000,000 2,258,540 DC Rev. Bonds (Howard U.), Ser. A, 6.50%, 10/1/41 BBB 2,955,000 2,986,293 (Howard U.), Ser. A, U.S. Govt. Coll., 6.50%, 10/1/41 (Prerefunded 4/1/21) AAA/P 45,000 53,719 (Kipp Charter School), 6.00%, 7/1/33 BBB+ 950,000 1,097,564 DC Ballpark Rev. Bonds, Ser. B-1, FGIC, NATL, 5.00%, 2/1/25 AA– 1,035,000 1,038,416 DC U. Rev. Bonds (Gallaudet U.) 5.50%, 4/1/41 A+ 2,000,000 2,253,980 5.50%, 4/1/34 A+ 1,000,000 1,131,490 DC, Wtr. & Swr. Auth. Pub. Util. Rev. Bonds, Ser. B 5.00%, 10/1/37 AA+ 3,135,000 3,569,072 5.00%, 10/1/35 AA+ 5,000,000 5,716,300 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Metrorail), Ser. A, zero%, 10/1/37 Baa1 11,000,000 4,120,820 Florida (5.3%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), U.S. Govt. Coll., 7.00%, 4/1/39 (Prerefunded 4/1/19) A2 4,000,000 4,459,640 Central FL Expressway Auth. Rev. Bonds, Ser. B, 5.00%, 7/1/34 A2 1,700,000 1,947,384 18 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Florida cont . Double Branch Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. A-1, 4.25%, 5/1/34 A– $890,000 $903,786 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr. Supply), Ser. A 5.00%, 10/1/31 A2 495,000 520,037 U.S. Govt. Coll., 5.00%, 10/1/31 (Prerefunded 10/1/18) AAA/P 2,805,000 2,970,411 Greater Orlando Aviation Auth. Rev. Bonds (Arpt. Fac.), Ser. A, 5.00%, 10/1/46 Aa3 3,500,000 3,858,365 Halifax Hosp. Med. Ctr. Rev. Bonds, 5.00%, 6/1/36 A– 2,250,000 2,435,310 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5.00%, 11/15/40 A2 2,175,000 2,337,081 (Lakeland Regl. Hlth. Syst.), 5.00%, 11/15/29 A2 1,535,000 1,717,496 Martin Cnty., Rev. Bonds (Indiantown Cogeneration), 4.20%, 12/15/25 Baa2 1,060,000 1,086,065 Miami-Dade Cnty., Rev. Bonds (Tran. Syst. Sales Surtax), 5.00%, 7/1/42 AA 3,000,000 3,302,490 Miami-Dade Cnty., Aviation Rev. Bonds Ser. B, 5.00%, 10/1/41 A2 5,000,000 5,506,600 Ser. A, 5.00%, 10/1/38 A 1,750,000 1,914,430 5.00%, 10/1/28 A2 500,000 565,195 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5.00%, 7/1/44 A2 1,000,000 1,093,800 Orange Cnty., Hlth. Fac. Auth. Rev. Bonds (Presbyterian Retirement Cmntys.), 5.00%, 8/1/34 A–/F 1,800,000 1,908,486 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty., Inc.), 5.00%, 11/15/32 A–/F 5,000,000 5,416,250 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4.75%, 5/1/28 AA 2,000,000 2,005,680 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5.00%, 3/1/30 BBB+ 480,000 514,982 Sunrise, Util. Syst. Rev. Bonds, AMBAC, 5.20%, 10/1/22 AA– 3,405,000 3,609,028 Georgia (3.6%) Atlanta, Arpt. Rev. Bonds (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5.00%, 1/1/35 Aa3 2,000,000 2,177,520 Atlanta, Wtr. & Waste Wtr. Rev. Bonds 5.00%, 11/1/43 Aa2 2,750,000 3,087,150 5.00%, 11/1/40 Aa2 4,860,000 5,485,239 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6.25%, 10/1/18 (Escrowed to maturity) AA+ 255,000 266,781 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5.00%, 10/1/42 A2 2,250,000 2,528,235 GA State Private College & U. Auth. Rev. Bonds (Emory U.) Ser. A, 5.00%, 10/1/43 Aa2 2,400,000 2,723,496 Ser. B, 5.00%, 9/1/29 Aa2 2,250,000 2,446,515 Tax Exempt Income Fund 19 MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Georgia cont . Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. S, 5.50%, 8/15/54 AA– $1,825,000 $2,111,872 (Northeast GA Hlth. Syst., Inc.), Ser. A, 5.00%, 2/15/37 A 1,000,000 1,103,070 (Northeast GA Hlth. Syst., Inc.), Ser. A, 5.00%, 2/15/36 A 4,000,000 4,419,240 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5.50%, 9/15/21 BBB+ 370,000 421,759 Marietta, Dev. Auth. Rev. Bonds (Fac. of Life U., Inc.), 7.00%, 6/15/39 Ba3 2,450,000 2,505,885 Muni. Election Auth. of GA Rev. Bonds (Plant Voltage Units 3 & 4), Ser. A, 5.50%, 7/1/60 A+ 3,500,000 3,956,960 Guam (0.1%) Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A 5.00%, 10/1/34 Baa2 200,000 207,572 AGM, 5.00%, 10/1/30 AA 500,000 548,270 Illinois (6.3%) Chicago, G.O. Bonds Ser. A, 6.00%, 1/1/38 BBB+ 2,880,000 2,993,789 Ser. B-2, 5.50%, 1/1/37 BBB+ 6,000,000 5,907,180 Ser. A, 5.25%, 1/1/33 BBB+ 1,200,000 1,175,988 Chicago, Board of Ed. G.O. Bonds, Ser. C, 5.25%, 12/1/39 B 3,500,000 2,815,505 Chicago, Motor Fuel Tax Rev. Bonds, AGM 5.00%, 1/1/33 AA 1,000,000 1,063,360 5.00%, 1/1/30 AA 200,000 215,124 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5.75%, 1/1/39 A2 1,650,000 1,858,445 Ser. F, 5.00%, 1/1/40 A2 3,700,000 3,936,171 Ser. G, 5.00%, 1/1/37 A 600,000 651,498 Chicago, Waste Wtr. Transmission Rev. Bonds 5.00%, 1/1/44 A 3,000,000 3,159,210 (2nd Lien), 5.00%, 1/1/39 A 2,720,000 2,872,538 Chicago, Wtr. Wks Rev. Bonds, AGM, 5.00%, 11/1/25 AA 4,750,000 5,004,268 IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. B, U.S. Govt. Coll., 7.25%, 11/1/38 (Prerefunded 11/1/18) Aaa 2,520,000 2,764,213 (Silver Cross Hosp. & Med. Ctr.), 7.00%, 8/15/44 (Prerefunded 8/15/19) AAA/P 5,500,000 6,234,800 (Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6.625%, 11/1/39 (Prerefunded 5/1/19) Aaa 1,075,000 1,196,346 (Elmhurst Memorial), Ser. A, 5.625%, 1/1/37 (Prerefunded 1/1/18) A 1,000,000 1,034,850 IL State G.O. Bonds 5.00%, 11/1/36 Baa2 3,000,000 3,008,940 5.00%, 11/1/34 Baa2 1,000,000 1,005,250 5.00%, 2/1/29 Baa2 1,250,000 1,292,075 20 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Illinois cont . IL State G.O. Bonds 5.00%, 2/1/28 Baa2 $2,350,000 $2,436,645 5.00%, 8/1/21 Baa2 2,250,000 2,383,245 IL State Fin. Auth. Rev. Bonds (Riverside Hlth. Syst. Oblig. Group), 4.00%, 11/15/31 A+ 500,000 505,560 Metro. Wtr. Reclamation Dist. of Greater Chicago G.O. Bonds (Green Bond), Ser. E, 5.00%, 12/1/29 AA+ 1,580,000 1,831,647 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6.00%, 6/1/28 A– 2,150,000 2,456,139 Indiana (1.4%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5.25%, 10/15/21 A3 6,150,000 6,827,976 IN State Fin. Auth. VRDN, Ser. A-2, 1.00%, 2/1/37 VMIG1 2,700,000 2,700,000 IN State Fin. Auth. Econ. Dev. Mandatory Put Bonds (6/1/16) (Republic Svcs., Inc.), Ser. A, 1.20%, 5/1/34 A–2 1,900,000 1,899,962 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Butler U.), Ser. B, 5.00%, 2/1/27 A– 935,000 1,050,033 Iowa (0.1%) Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5.375%, 6/1/38 B+ 750,000 750,923 Kansas (0.3%) KS State Dev. Fin. Auth. Rev. Bonds (Lifespace Cmnty’s. Inc.), Ser. S, 5.00%, 5/15/30 A/F 2,900,000 3,022,728 Kentucky (1.0%) KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6.00%, 7/1/53 Baa3 1,400,000 1,562,148 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6.00%, 5/1/38 Baa3 855,000 875,460 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Healthcare, Inc.), Ser. A, 5.00%, 10/1/30 A– 3,635,000 4,090,756 Louisville, Regl. Arpt. Auth. Syst. Rev. Bonds, Ser. A 5.00%, 7/1/31 A+ 415,000 458,670 5.00%, 7/1/30 A+ 1,000,000 1,109,300 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6.25%, 6/1/39 A 1,000,000 1,083,450 Louisiana (0.3%) LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation), 5.00%, 5/15/47 Baa1 1,075,000 1,150,336 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 5.00%, 5/15/23 A 1,200,000 1,349,460 Tax Exempt Income Fund21 MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Maryland (0.6%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.20%, 9/1/22 A2 $1,100,000 $1,202,201 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Meritus Med. Ctr.), 5.00%, 7/1/40 BBB 1,250,000 1,342,375 (Peninsula Regl. Med. Ctr.), 5.00%, 7/1/39 A 2,750,000 2,967,800 Massachusetts (7.5%) MA State G.O. Bonds Ser. J, 5.00%, 12/1/37 Aa1 5,750,000 6,655,395 Ser. B, 5.00%, 7/1/33 Aa1 6,500,000 7,587,580 Ser. E, 4.00%, 4/1/46 Aa1 5,000,000 5,082,150 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5.00%, 1/1/37 A+ 6,750,000 7,258,815 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8.00%, 4/15/39 (Prerefunded 10/15/19) BBB 920,000 1,072,288 (Berklee College of Music), 5.25%, 10/1/41 A2 5,500,000 6,200,755 (Wheelock College), Ser. C, 5.25%, 10/1/29 BBB 3,300,000 3,346,233 (Suffolk U.), 5.125%, 7/1/40 Baa2 2,000,000 2,099,920 (Dana-Farber Cancer Inst.), Ser. N, 5.00%, 12/1/46 A1 2,875,000 3,180,929 (Caregroup), Ser. I, 5.00%, 7/1/37 A3 650,000 721,487 (Suffolk U.), 5.00%, 7/1/36 ## Baa2 750,000 814,808 (Suffolk U.), 5.00%, 7/1/35 ## Baa2 250,000 274,018 (Suffolk U.), 5.00%, 7/1/34 ## Baa2 700,000 769,104 MA State Edl. Fin. Auth. Rev. Bonds, Ser. B, 5.70%, 1/1/31 AA 2,415,000 2,530,292 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, U.S. Govt. Coll., 5.75%, 7/1/39 (Prerefunded 7/1/19) Baa2 4,000,000 4,239,720 (Springfield College), 5.625%, 10/15/40 (Prerefunded 10/15/19) BBB 2,550,000 2,828,766 (Springfield College), 5.50%, 10/15/31 (Prerefunded 10/15/19) BBB 600,000 663,726 (Northeastern U.), Ser. A, 5.00%, 10/1/35 A2 4,100,000 4,499,422 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. A, 5.10%, 12/1/30 Aa2 1,130,000 1,182,782 MA State Port Auth. Rev. Bonds, Ser. A 5.00%, 7/1/33 Aa2 1,055,000 1,223,188 5.00%, 7/1/31 Aa2 1,780,000 2,084,131 MA State School Bldg. Auth. Sales Tax Rev. Bonds, Ser. C, 5.00%, 8/15/37 AA+ 1,625,000 1,850,810 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds, 5.25%, 7/1/36 A1 2,000,000 2,258,500 Michigan (4.0%) Detroit, G.O. Bonds, AMBAC, 5.25%, 4/1/24 A–/P 77,500 74,822 Detroit, Wtr. & Swr. Dept. Disp. Syst. Rev. Bonds, Ser. A, 5.00%, 7/1/32 A3 1,000,000 1,099,300 22 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Michigan cont . Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B AGM, 6.25%, 7/1/36 AA $5,000 $5,495 AGM, U.S. Govt. Coll., 6.25%, 7/1/36 (Prerefunded 7/1/19) AA 4,035,000 4,485,629 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7.375%, 7/1/35 Ba1 1,250,000 1,392,538 Great Lakes, Wtr. Auth. Swr. Rev. Bonds (Brazos Presbyterian Homes, Inc.), Ser. C, 5.00%, 7/1/36 Baa1 7,100,000 7,752,419 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5.25%, 11/1/30 A2 3,000,000 3,401,760 Kentwood, Economic Dev. Rev. Bonds (Holland Home Oblig. Group), 5.00%, 11/15/37 BBB–/F 2,000,000 2,056,780 MI State Fin. Auth. Rev. Bonds (Beaumont Hlth. Credit Group), Ser. A, 5.00%, 11/1/44 A1 1,750,000 1,909,058 (Sparrow Hlth. Oblig. Group), 5.00%, 11/15/42 A1 1,090,000 1,176,633 Ser. H-1, 5.00%, 10/1/39 AA– 5,250,000 5,739,510 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. D-2, 5.00%, 7/1/34 Baa1 400,000 433,072 (Detroit Wtr. & Swr.), Ser. C-6, 5.00%, 7/1/33 A3 270,000 296,592 (Detroit), Ser. C-3, 5.00%, 4/1/26 A2 1,000,000 1,146,370 (Local Govt. Loan Program), Ser. F1, 4.50%, 10/1/29 A 650,000 672,555 MI State Hosp. Fin. Auth. Rev. Bonds, Ser. A, 6.125%, 6/1/39 (Prerefunded 6/1/19) AA+ 2,500,000 2,766,275 Oakland U. Rev. Bonds, 5.00%, 3/1/39 A1 2,000,000 2,185,120 Minnesota (0.9%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), 6.25%, 7/1/38 (Prerefunded 7/1/18) AAA/P 1,035,000 1,101,582 Minneapolis & St. Paul, Hsg. & Redev. Auth. Hlth. Care VRDN (Allina Hlth. Syst.), Ser. B-1, 0.92%, 11/15/35 VMIG1 400,000 400,000 Minneapolis Hlth. Care Syst. Rev. Bonds (Fairview Hlth. Svcs. Oblig. Group), Ser. A, 5.00%, 11/15/44 A+ 1,000,000 1,102,830 Minneapolis, Rev. Bonds (National Marrow Donor Program), U.S. Govt. Coll., 4.875%, 8/1/25 (Prerefunded 8/1/18) AAA/P 2,000,000 2,100,700 Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.83%, 11/15/38 VMIG1 2,500,000 2,500,000 St. Paul, Port Auth. Solid Waste Disp. 144A Rev. Bonds (Gerdau St. Paul Steel Mill), Ser. 7, 4.50%, 10/1/37 BBB– 1,500,000 1,236,675 Tax Exempt Income Fund23 MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Mississippi (0.3%) MS Bus. Fin. Corp. Rev. Bonds (Syst. Energy Resources, Inc.), 5.875%, 4/1/22 BBB+ $1,865,000 $1,869,886 MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. E, 0.91%, 12/1/30 VMIG1 1,100,000 1,100,000 Missouri (0.6%) MO State Dev. Fin. Board Infrastructure Fac. Rev. Bonds (Independence, Elec. Syst. Dogwood), Ser. A, 5.00%, 6/1/37 A 2,000,000 2,178,700 MO State Hlth. & Edl. Fac. Auth. VRDN (WA U. (The)), Ser. D, 0.86%, 9/1/30 VMIG1 3,000,000 3,000,000 Nebraska (0.3%) NE State Pub. Pwr. Dist. Rev. Bonds, Ser. C, 5.00%, 1/1/34 A1 2,140,000 2,419,334 Nevada (0.9%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5.00%, 7/1/33 Aa3 1,300,000 1,459,003 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Mountains Edge Local No. 142), 5.00%, 8/1/20 BBB 790,000 838,546 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 1.04%, 6/1/42 VMIG1 6,330,000 6,330,000 New Hampshire (0.6%) NH State Hlth. & Ed. Fac. Auth. Rev. Bonds (Kendel at Hanover), 5.00%, 10/1/46 BBB+/F 625,000 649,406 (Southern NH Med. Ctr.), 5.00%, 10/1/37 A– 4,500,000 4,885,740 New Jersey (4.8%) Bayonne, G.O. Bonds (Qualified Gen. Impt.), BAM, 5.00%, 7/1/39 AA 1,300,000 1,427,959 NJ State Econ. Dev. Auth. Rev. Bonds (MSU Student Hsg.), 5.875%, 6/1/42 Baa3 3,840,000 4,113,600 (School Fac. Construction), Ser. AA, 5.25%, 12/15/33 Baa1 3,660,000 3,852,626 (School Fac. Construction), Ser. AA, 5.25%, 12/15/33 (Prerefunded 6/15/19) Baa1 385,000 419,015 (School Facs. Construction), Ser. AA, U.S. Govt. Coll., 5.25%, 12/15/33 (Prerefunded 6/15/19) AAA/P 1,455,000 1,583,549 Ser. B, 5.00%, 11/1/26 Baa1 5,400,000 5,676,588 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. B, 5.60%, 11/1/34 A1 2,000,000 2,140,540 Ser. D, 4.875%, 11/1/29 A1 1,100,000 1,171,654 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5.625%, 6/1/30 AA 2,250,000 2,413,755 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6.625%, 7/1/38 (Prerefunded 7/1/18) Baa3 3,000,000 3,206,820 24 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value New Jersey cont . NJ State Tpk. Auth. Rev. Bonds, Ser. E, 5.25%, 1/1/40 A+ $3,000,000 $3,173,670 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.) Ser. A, 6.00%, 6/15/35 Baa1 3,000,000 3,240,210 Ser. C, AMBAC, zero%, 12/15/24 Baa1 8,760,000 6,488,182 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5.25%, 12/1/31 AA+ 4,750,000 5,133,705 New Mexico (0.8%) Farmington, Poll. Control Rev. Bonds (AZ Pub. Svc. Co.), Ser. B, 4.70%, 9/1/24 A2 4,500,000 4,810,770 Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5.00%, 5/15/32 BBB– 2,155,000 2,216,482 New York (10.0%) Hudson Yards, Infrastructure Corp. Rev. Bonds, Ser. A, 5.75%, 2/15/47 A2 3,000,000 3,399,210 Metro. Trans. Auth. Rev. Bonds, Ser. D 5.00%, 11/15/36 AA– 2,500,000 2,817,000 5.00%, 11/15/29 AA– 3,000,000 3,432,540 Metro. Trans. Auth. Dedicated Tax Fund Rev. Bonds, Ser. A, 5.50%, 11/15/39 (Prerefunded 11/15/18) AAA/P 175,000 187,728 MTA Hudson Rail Yards Trust Oblig. Rev. Bonds, Ser. A, 5.00%, 11/15/46 A2 5,000,000 5,303,500 NY City, G.O. Bonds, Ser. A-1, 5.00%, 8/1/30 Aa2 5,000,000 5,874,450 NY City, Indl. Dev. Agcy. Rev. Bonds (Queens Baseball Stadium — Pilot), AMBAC, 5.00%, 1/1/23 BBB 300,000 300,681 NY City, Muni. Wtr. & Swr. Syst. Fin. Auth. Rev. Bonds (2nd Gen. Resolution), Ser. CC-1, 5.00%, 6/15/46 Aa1 5,000,000 5,664,900 Ser. DD, 5.00%, 6/15/35 Aa1 2,000,000 2,265,320 NY City, Transitional Fin. Auth. Rev. Bonds Ser. E-1, 5.00%, 2/1/39 AAA 3,500,000 3,957,765 (Future Tax), Ser. E-1, 5.00%, 2/1/38 AAA 3,710,000 4,201,315 (Future Tax), Ser. E-1, 5.00%, 2/1/35 AAA 5,000,000 5,695,050 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds, Ser. S-1, 5.00%, 7/15/40 Aa2 5,000,000 5,585,900 NY State Dorm. Auth. Rev. Bonds (Construction City U. Syst.), Ser. A, 6.00%, 7/1/20 Aa2 10,900,000 12,200,043 (City U.), Ser. A, 5.75%, 7/1/18 Aa2 5,410,000 5,586,528 (State U. Edl. Fac.), Ser. A, 5.50%, 5/15/19 Aa2 15,000,000 15,902,400 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5.75%, 3/15/36 AAA 500,000 543,085 Ser. E, 5.00%, 2/15/44 AAA 3,500,000 3,924,340 NY State Trans. Special Fac. Dev. Corp. Rev. Bonds (Laguardia Arpt. Term. B Redev. Program), Ser. A 5.00%, 7/1/46 Baa3 1,000,000 1,062,250 5.00%, 7/1/41 Baa3 1,000,000 1,064,840 Tax Exempt Income Fund 25 MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value New York cont . Onondaga, Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.), U.S. Govt. Coll., 5.125%, 7/1/31 (Prerefunded 7/1/19) AAA/P $1,385,000 $1,506,312 Port Auth. of NY & NJ Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6.75%, 10/1/19 BBB–/P 1,000,000 1,025,980 North Carolina (1.4%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds Ser. C, 6.75%, 1/1/24 (Prerefunded 1/1/19) AAA/F 1,250,000 1,373,575 AMBAC, 6.00%, 1/1/18 (Escrowed to maturity) AAA/F 7,000,000 7,263,270 NC State Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6.00%, 11/1/33 (Prerefunded 11/1/18) A–/F 2,345,000 2,524,744 NC State Muni. Pwr. Agy. No. 1 Rev. Bonds (Catawba Elec.), Ser. A 5.00%, 1/1/30 A2 345,000 366,749 FHL Banks Coll., U.S. Govt. Coll., 5.00%, 1/1/30 (Prerefunded 1/1/19) AAA/F 855,000 913,029 NC State Tpk. Auth. Rev. Bonds, AGM, 5.00%, 1/1/39 AA 700,000 785,988 Ohio (3.5%) American Muni. Pwr., Inc. Rev. Bonds (Greenup Hydroelectric Pwr. Plant), Ser. A, 5.00%, 2/15/41 A1 4,100,000 4,518,938 (Meldahl Hydroelectric (Green Bond)), Ser. A, 5.00%, 2/15/29 A 1,200,000 1,379,448 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2, 5.75%, 6/1/34 B– 4,000,000 3,811,160 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A 6.125%, 7/1/40 BBB– 1,000,000 1,097,490 6.00%, 7/1/35 BBB– 1,875,000 2,065,406 Hamilton Cnty., Hlth. Care Rev. Bonds (Life Enriching Cmntys.), 5.00%, 1/1/32 BBB 1,000,000 1,043,470 Huber Heights City School Dist. G.O. Bonds (School Impt.), 5.00%, 12/1/31 Aa2 1,100,000 1,267,475 Lorain Cnty., Hosp. Rev. Bonds (Catholic Hlth. Partners), Ser. C-2, AGM, 5.00%, 4/1/24 AA 5,000,000 5,197,550 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHMLC Coll., 5.00%, 11/1/28 Aaa 585,000 606,259 OH State Major New Infrastructure Rev. Bonds, Ser. 16-1, 5.00%, 12/15/28 Aa2 2,150,000 2,557,877 OH State Private Activity Rev. Bonds (Portsmouth Bypass), AGM, 5.00%, 12/31/35 AA 1,750,000 1,916,653 OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1, 5.25%, 2/15/33 A1 1,775,000 2,023,944 26 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Ohio cont . Scioto Cnty., Hosp. Rev. Bonds (Southern OH Med. Ctr.) 5.00%, 2/15/34 A2 $645,000 $710,390 5.00%, 2/15/33 A2 355,000 392,690 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5.75%, 12/1/32 BB/F 1,350,000 1,475,577 (Memorial Hlth. Syst. Oblig. Group), 5.50%, 12/1/43 BB/F 145,000 154,293 Youngstown State U. Rev. Bonds, 5.00%, 12/15/25 A+ 2,000,000 2,240,200 Oklahoma (0.2%) OK State Tpk. Auth. VRDN, Ser. F, 0.95%, 1/1/28 VMIG1 2,030,000 2,030,000 Oregon (0.3%) OR State G.O. Bonds, Ser. F, 5.00%, 5/1/39 Aa1 2,635,000 3,032,701 Pennsylvania (5.9%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (UPMC Hlth.), Ser. B, NATL, 6.00%, 7/1/24 Aa3 2,210,000 2,734,035 Centre Ctny., Hosp. Auth. Rev. Bonds (Mount Nittany Med. Ctr.), Ser. A, 5.00%, 11/15/41 A 500,000 542,545 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes Oblig. Group), Ser. A, 5.25%, 1/1/19 BBB+/F 1,465,000 1,548,769 (Presbyterian Homes Oblig. Group), Ser. A, 5.15%, 1/1/18 BBB+/F 665,000 682,357 (Diakon Lutheran Social Ministries), 5.00%, 1/1/33 BBB+/F 1,000,000 1,057,950 (Diakon Lutheran Social Ministries), 5.00%, 1/1/32 BBB+/F 120,000 127,586 (Diakon Lutheran Social Ministries), 5.00%, 1/1/31 BBB+/F 100,000 107,003 Dauphin Cnty., Gen. Auth. Hlth. Syst. Rev. Bonds (Pinnacle Hlth. Syst.), Ser. A, 5.00%, 6/1/34 A+ 1,150,000 1,277,420 Delaware River Port Auth. PA & NJ Rev. Bonds, 5.00%, 1/1/30 A 6,860,000 7,753,721 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Millersville U. Student Hsg. & Svcs., Inc.), 5.00%, 7/1/29 Baa3 500,000 538,615 East Stroudsburg, Area School Dist. G.O. Bonds, AGM 5.00%, 9/1/27 Aa3 5,430,000 5,612,231 5.00%, 9/1/27 (Prerefunded 3/1/18) Aa3 70,000 72,575 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5.50%, 3/15/38 (Prerefunded 9/15/18) BBB– 1,275,000 1,356,307 Montgomery Cnty., Indl. Dev. Auth. Wtr. Fac. Rev. Bonds (Aqua PA, Inc.), Ser. A, 5.25%, 7/1/42 AA– 3,250,000 3,369,568 PA State Higher Edl. Fac. Auth. Rev. Bonds (U. of Sciences Philadelphia), 5.00%, 11/1/42 A3 1,500,000 1,631,175 PA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 15-117A, 3.95%, 10/1/30 AA+ 1,200,000 1,224,192 Tax Exempt Income Fund 27 MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Pennsylvania cont . PA State Pub. School Bldg. Auth. Rev. Bonds (School Dist. Philadelphia) 5.00%, 4/1/24 A2 $1,000,000 $1,080,470 5.00%, 4/1/23 A2 1,000,000 1,082,870 PA State Tpk. Comm. Rev. Bonds Ser. A-1, 5.00%, 12/1/46 A1 1,200,000 1,316,256 Ser. A, 5.00%, 12/1/44 A1 5,245,000 5,743,327 Ser. A, 5.00%, 12/1/38 A1 2,250,000 2,476,418 PA State Tpk. Comm. Oil Franchise Tax Rev. Bonds, Ser. B, 5.00%, 12/1/27 A2 1,250,000 1,460,463 PA State U. Rev. Bonds, Ser. B 5.00%, 9/1/35 Aa1 1,000,000 1,138,830 5.00%, 9/1/34 Aa1 1,000,000 1,142,800 Philadelphia, Gas Wks. Rev. Bonds 5.00%, 8/1/32 A 1,000,000 1,096,090 5.00%, 8/1/31 A 1,000,000 1,102,130 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5.00%, 2/1/35 AA 3,000,000 3,276,690 Pittsburgh, G.O. Bonds, Ser. B, 5.00%, 9/1/25 A1 2,500,000 2,858,975 Westmoreland Ctny., Muni. Auth. Rev. Bonds, BAM, 5.00%, 8/15/27 AA 550,000 639,177 Rhode Island (0.5%) RI Hlth. & Edl. Bldg. Corp. Rev. Bonds (Lifespan Oblig. Group-Hosp. Fin.), 5.00%, 5/15/33 BBB+ 1,000,000 1,073,320 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. B, 5.00%, 6/1/50 BBB–/P 3,250,000 3,286,660 South Carolina (1.5%) Myrtle Beach, Tax Allocation Bonds (Myrtle Beach Air Force Base Redev.) 5.00%, 10/1/29 A2 1,000,000 1,146,300 5.00%, 10/1/28 A2 425,000 492,078 SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5.75%, 12/1/43 AA– 6,000,000 6,611,580 Ser. A, 5.50%, 12/1/54 AA– 2,000,000 2,133,680 Ser. A, 5.00%, 12/1/50 AA– 2,500,000 2,594,775 Ser. A, 5.00%, 12/1/25 AA– 750,000 837,645 Tennessee (0.5%) TN Energy Acquisition Corp. Gas Rev. Bonds, Ser. A, 5.25%, 9/1/20 A3 4,000,000 4,434,200 Texas (11.5%) Beaumont, Indpt. School Dist. G.O. Bonds (School Bldg.), AGC, 5.125%, 2/15/30 AA 2,550,000 2,558,262 Brazos River Harbor Naval Dist. Env. Rev. Bonds (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 1,100,000 1,163,580 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.90%, 5/1/38 BBB 3,450,000 3,575,132 28 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Texas cont . Central TX Regl. Mobility Auth. Rev. Bonds (Sr. Lien), Ser. A, 5.00%, 1/1/33 BBB+ $650,000 $704,483 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (IDEA Pub. Schools), Ser. B, 5.00%, 8/15/27 BBB 375,000 421,466 Dallas, Area Rapid Transit Rev. Bonds, Ser. A, 5.00%, 12/1/46 AA+ 5,530,000 6,197,195 Dallas-Fort Worth, Intl. Arpt. Rev. Bonds, Ser. A, 5.00%, 11/1/43 A1 2,000,000 2,115,720 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5.25%, 11/1/30 A+ 5,000,000 5,669,600 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of the Greater Houston Area), Ser. A, 5.00%, 6/1/28 Baa3 1,300,000 1,399,619 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.96%, 12/1/24 A-1+ 6,000,000 6,000,000 Houston, Arpt. Syst. Rev. Bonds, Ser. A, 5.00%, 7/1/25 A+ 3,500,000 3,837,890 Houston, Higher Ed. Fin. Co. Rev. Bonds (Cosmos Foundation), Ser. A, 5.00%, 2/15/32 BBB 1,250,000 1,349,913 Houston, Util. Syst. Rev. Bonds Ser. D, 5.00%, 11/15/39 Aa2 2,285,000 2,554,264 Ser. A, 5.00%, 11/15/33 AA 4,500,000 4,999,545 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A, 6.375%, 8/15/44 (Prerefunded 8/15/19) BBB 1,700,000 1,898,254 Leander, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, zero%, 8/15/19 AAA 195,000 176,257 Lower CO River Auth. Transmission Svcs. Contract Corp. Rev. Bonds 5.00%, 5/15/40 A 750,000 826,035 5.00%, 5/15/33 A 150,000 168,539 5.00%, 5/15/32 A 850,000 960,024 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.40%, 5/1/30 A– 2,250,000 2,441,228 New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5.50%, 1/1/43 BB–/P 750,000 760,305 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5.00%, 4/1/29 Baa3 1,085,000 1,193,326 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. I, 6.50%, 1/1/43 A1 9,700,000 12,036,148 (1st Tier), Ser. A, 6.00%, 1/1/25 A1 640,000 662,950 (1st Tier), Ser. A, FNMA Coll., U.S. Govt. Coll., 6.00%, 1/1/25 (Prerefunded 1/1/18) AAA/P 4,560,000 4,729,769 (1st Tier), Ser. A, 5.625%, 1/1/33 A1 370,000 381,440 (1st Tier), Ser. A, FCS, U.S. Govt. Coll., 5.625%, 1/1/33 (Prerefunded 1/1/18) AA/P 1,260,000 1,303,445 (1st Tier), Ser. A, NATL, 5.125%, 1/1/28 AA– 615,000 631,537 Ser. D, AGC, zero%, 1/1/28 AA 11,620,000 8,081,826 Tax Exempt Income Fund 29 MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Texas cont . Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement Syst. Oblig. Group) Ser. C, 6.25%, 5/9/53 (In default) † D/P $46,000 $69 Ser. B, 6.15%, 11/15/49 (In default) † D/P 700,000 1,050 Ser. A, 6.05%, 11/15/46 (In default) † D/P 525,000 788 Ser. D, 6.05%, 11/15/46 (In default) † D/P 91,000 137 Ser. A, 5.15%, 11/15/27 (In default) † D/P 1,490,000 2,235 San Antonio, Arpt. Syst. Rev. Bonds, AGM, 5.25%, 7/1/32 AA 1,415,000 1,427,155 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Trinity Terrace), Ser. A-1, 5.00%, 10/1/44 BBB+/F 1,000,000 1,045,710 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.) 5.25%, 11/15/27 A/F 560,000 566,429 5.25%, 11/15/27 (Prerefunded 11/15/17) AAA/P 440,000 451,497 5.25%, 11/15/22 A/F 1,400,000 1,423,254 5.25%, 11/15/22 (Prerefunded 11/15/17) AAA/P 1,100,000 1,128,743 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 6.875%, 12/31/39 Baa2 1,650,000 1,839,866 TX State G.O. Bonds 5.00%, 4/1/44 Aaa 5,000,000 5,606,150 (Trans. Comm.-Mobility Fund), 4.00%, 10/1/32 Aaa 1,000,000 1,062,620 TX State Indl. Dev. Corp. Rev. Bonds (Arco Pipelines Co.), 7.375%, 10/1/20 A2 4,000,000 4,741,840 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5.00%, 12/15/29 A3 2,475,000 2,674,337 Victoria, Util. Syst. Rev. Bonds, AMBAC, U.S. Govt. Coll., 5.00%, 12/1/27 (Prerefunded 12/1/17) AA– 3,960,000 4,063,198 Utah (0.6%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. C, 0.93%, 5/15/36 A–1+ 4,000,000 4,000,000 Salt Lake City, Hosp. Rev. Bonds, AMBAC, U.S. Govt. Coll., 6.75%, 5/15/20 (Escrowed to maturity) AAA/P 1,300,000 1,304,550 Vermont (0.1%) VT State Edl. & Hlth. Bldg. Fin. Agcy. Rev. Bonds (U. of VT Med. Ctr.), Ser. A 5.00%, 12/1/36 A3 500,000 548,440 5.00%, 12/1/35 A3 500,000 550,065 Virginia (2.8%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5.00%, 5/1/23 A2 1,535,000 1,636,064 Fairfax Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (Goodwin House, Inc.), Ser. A, 5.00%, 10/1/36 BBB/F 650,000 706,667 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (VA United Methodist Homes, Inc.) 5.00%, 6/1/25 BB+/P 410,000 439,561 5.00%, 6/1/23 BB+/P 445,000 482,331 30 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont . Rating** Principal amount Value Virginia cont . Henrico Cnty., Indl. Dev. Auth. Rev. Bonds, AGM, 5.929%, 8/23/27 AA $12,500,000 $14,118,000 VA State Small Bus. Fin. Auth. Rev. Bonds (Express Lanes, LLC), 5.00%, 7/1/34 BBB– 1,200,000 1,243,920 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7.75%, 7/1/38 Baa1 6,100,000 6,610,753 Washington (2.3%) Port of Seattle, Rev. Bonds, Ser. C, 5.00%, 4/1/40 A1 1,000,000 1,091,180 WA State COP, Ser. A, 5.00%, 7/1/34 Aa2 4,480,000 5,153,747 WA State G.O. Bonds Ser. A-1, 5.00%, 8/1/37 Aa1 1,580,000 1,794,927 Ser. 17-A, 5.00%, 8/1/35 Aa1 5,000,000 5,759,450 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7.00%, 7/1/39 (Prerefunded 7/1/19) Baa1 1,250,000 1,407,275 Ser. B, NATL, 5.00%, 2/15/27 AA– 1,690,000 1,707,170 (Central WA Hlth. Svcs. Assn.), 4.00%, 7/1/36 Baa1 1,620,000 1,583,728 WA State Hlth. Care Fac. Auth. FRN Mandatory Put Bonds (7/1/22) (Fred Hutchinson Cancer Research Ctr.), Ser. B, 1.758%, 1/1/42 A 2,500,000 2,500,450 WA State Hsg. Fin. Comm. 144A Rev. Bonds (Bayview Manor Homes), Ser. A, 5.00%, 7/1/36 BB+/P 375,000 377,730 West Virginia (0.1%) WV State Econ. Dev. Auth. Solid Waste Disp. Fac. FRB (Appalachian Pwr. Co.), Ser. A, 5.375%, 12/1/38 A– 1,000,000 1,100,540 Wisconsin (0.6%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5.25%, 7/1/28 BBB 1,000,000 1,066,770 WI State Rev. Bonds, Ser. A, U.S. Govt. Coll., 6.00%, 5/1/27 (Prerefunded 5/1/19) AAA/P 330,000 362,677 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6.625%, 2/15/39 (Prerefunded 2/15/19) AAA/P 3,000,000 3,303,300 (Three Pillars Sr. Living), 5.00%, 8/15/28 A/F 1,040,000 1,145,674 Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5.75%, 7/15/39 A 3,000,000 3,273,780 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds, Ser. A 5.50%, 1/1/38 (Prerefunded 1/1/18) A2 2,800,000 2,895,032 5.50%, 1/1/33 (Prerefunded 1/1/18) A2 1,410,000 1,457,843 Total municipal bonds and notes (cost $851,039,411) Tax Exempt Income Fund 31 PREFERRED STOCKS (0.4%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, 5s cum. pfd. 1,625,000 $1,673,750 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 2,000,000 2,102,700 Total preferred stocks (cost $3,625,000) TOTAL INVESTMENTS Total investments (cost $854,664,411) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2016 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $915,209,296. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. † This security is non-income-producing. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 15.6% Transportation 15.2 State debt 15.2 Health care 14.2 Prerefunded 10.5 32 Tax Exempt Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $893,621,443 $12,798 Preferred stocks —­ 3,776,450 —­ Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 3/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $854,664,411) $897,410,691 Cash 12,141,442 Interest and other receivables 12,460,961 Receivable for shares of the fund sold 177,782 Receivable for investments sold 1,750 Receivable for custodian fees (Note 2) 10,013 Prepaid assets 57,253 Total assets LIABILITIES Payable for investments purchased 1,737,660 Payable for purchases of delayed delivery securities (Note 1) 1,861,867 Payable for shares of the fund repurchased 1,634,604 Payable for compensation of Manager (Note 2) 337,656 Payable for investor servicing fees (Note 2) 112,309 Payable for Trustee compensation and expenses (Note 2) 453,669 Payable for administrative services (Note 2) 3,701 Payable for distribution fees (Note 2) 480,298 Distributions payable to shareholders 249,660 Other accrued expenses 179,172 Total liabilities Net assets (Continued on next page) Tax Exempt Income Fund 33 Statement of assets and liabilities cont . REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $897,192,660 Undistributed net investment income (Note 1) 563,759 Accumulated net realized loss on investments (Note 1) (25,293,403) Net unrealized appreciation of investments 42,746,280 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($818,167,509 divided by 96,378,981 shares) $8.49 Offering price per class A share (100/96.00 of $8.49) * $8.84 Net asset value and offering price per class B share ($5,970,930 divided by 703,208 shares) ** $8.49 Net asset value and offering price per class C share ($35,647,039 divided by 4,189,432 shares) ** $8.51 Net asset value and redemption price per class M share ($6,320,762 divided by 742,082 shares) $8.52 Offering price per class M share (100/96.75 of $8.52) † $8.81 Net asset value, offering price and redemption price per class Y share ($49,103,056 divided by 5,770,680 shares) $8.51 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. Statement of operations Six months ended 3/31/17 (Unaudited) INVESTMENT INCOME Interest income $20,205,384 Total investment income EXPENSES Compensation of Manager (Note 2) 2,065,061 Investor servicing fees (Note 2) 344,302 Custodian fees (Note 2) 6,693 Trustee compensation and expenses (Note 2) 24,976 Distribution fees (Note 2) 1,150,026 Administrative services (Note 2) 16,780 Other 285,978 Total expenses Expense reduction (Note 2) (17,146) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,654,778 Net unrealized depreciation of investments during the period (47,495,021) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Tax Exempt Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/17* Year ended 9/30/16 Operations Net investment income $16,328,714 $35,178,359 Net realized gain (loss) on investments 6,654,778 (106,719) Net unrealized appreciation (depreciation) of investments (47,495,021) 16,982,188 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (1,364,499) (160,137) Class B (10,188) (1,286) Class C (60,786) (6,550) Class M (10,040) (1,206) Class Y (78,425) (7,278) From tax-exempt net investment income Class A (14,531,891) (31,407,890) Class B (87,959) (206,477) Class C (501,270) (1,042,257) Class M (99,365) (212,776) Class Y (881,195) (1,686,567) Increase (decrease) from capital share transactions (Note 4) (60,977,243) 44,379,312 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,018,323,686 956,622,970 End of period (including undistributed net investment income of $563,759 and $1,860,663, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Tax Exempt Income Fund35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from Non-recurring Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment From net Total reimburse­- value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) on investments­ operations­ investment income­ distributions ments­ of period­ value (%) a (in thousands) net assets (%) b net assets (%) (%) Class A March 31, 2017 ** $8.86­ .16­ (.37) (.16) —­ $8.49­ * $818,168­ .40 * 1.73 * 16 * September 30, 2016­ 8.70­ .32­ .15­ .47­ (.31) —­ 8.86­ 5.54­ 910,921­ .77­ c 3.59­ c 21­ September 30, 2015­ 8.80­ .34­ (.10) .24­ (.34) —­ 8.70­ 2.78­ 870,134­ .75­ 3.83­ 16­ September 30, 2014­ 8.44­ .35­ .35­ .70­ (.34) —­ d,e 8.80­ 8.49­ 903,820­ .75­ 4.03­ 6­ September 30, 2013­ 9.08­ .35­ (.65) (.34) —­ 8.44­ 963,579­ .74­ 3.89­ 10­ September 30, 2012­ 8.59­ .37­ .48­ .85­ (.36) —­ 9.08­ 10.09­ 1,151,395­ .75­ 4.15­ 14­ Class B­ March 31, 2017 ** $8.86­ .13­ (.37) (.13) —­ $8.49­ * $5,971­ .71 * 1.42 * 16 * September 30, 2016­ 8.70­ .26­ .16­ .42­ (.26) —­ 8.86­ 4.87­ 6,876­ 1.40­ c 2.96­ c 21­ September 30, 2015­ 8.80­ .28­ (.09) .19­ (.29) —­ 8.70­ 2.13­ 7,141­ 1.38­ 3.20­ 16­ September 30, 2014­ 8.44­ .29­ .36­ .65­ (.29) —­ d,e 8.80­ 7.81­ 7,516­ 1.38­ 3.41­ 6­ September 30, 2013­ 9.08­ .29­ (.64) (.29) —­ 8.44­ 9,093­ 1.37­ 3.26­ 10­ September 30, 2012­ 8.59­ .31­ .48­ .79­ (.30) —­ 9.08­ 9.39­ 10,912­ 1.38­ 3.50­ 14­ Class C­ March 31, 2017 ** $8.88­ .13­ (.37) (.13) —­ $8.51­ * $35,647­ .79 * 1.34 * 16 * September 30, 2016­ 8.72­ .25­ .15­ .40­ (.24) —­ 8.88­ 4.70­ 40,983­ 1.55­ c 2.80­ c 21­ September 30, 2015­ 8.81­ .27­ (.09) .18­ (.27) —­ 8.72­ 2.08­ 33,963­ 1.53­ 3.05­ 16­ September 30, 2014­ 8.46­ .28­ .34­ .62­ (.27) —­ d,e 8.81­ 7.51­ 31,947­ 1.53­ 3.25­ 6­ September 30, 2013­ 9.10­ .28­ (.65) (.27) —­ 8.46­ 36,599­ 1.52­ 3.12­ 10­ September 30, 2012­ 8.61­ .30­ .48­ .78­ (.29) —­ 9.10­ 9.22­ 37,468­ 1.53­ 3.35­ 14­ Class M­ March 31, 2017 ** $8.89­ .15­ (.37) (.15) —­ $8.52­ * $6,321­ .54 * 1.59 * 16 * September 30, 2016­ 8.73­ .29­ .16­ .45­ (.29) —­ 8.89­ 5.22­ 6,768­ 1.05­ c 3.30­ c 21­ September 30, 2015­ 8.82­ .31­ (.08) .23­ (.32) —­ 8.73­ 2.59­ 6,179­ 1.03­ 3.55­ 16­ September 30, 2014­ 8.47­ .32­ .35­ .67­ (.32) —­ d,e 8.82­ 8.04­ 6,553­ 1.03­ 3.75­ 6­ September 30, 2013­ 9.11­ .32­ (.64) (.32) —­ 8.47­ 6,537­ 1.02­ 3.62­ 10­ September 30, 2012­ 8.61­ .34­ .50­ .84­ (.34) —­ 9.11­ 9.89­ 6,555­ 1.03­ 3.86­ 14­ Class Y­ March 31, 2017 ** $8.88­ .17­ (.37) (.17) —­ $8.51­ * $49,103­ .29 * 1.84 * 16 * September 30, 2016­ 8.72­ .34­ .15­ .49­ (.33) —­ 8.88­ 5.75­ 52,776­ .55­ c 3.79­ c 21­ September 30, 2015­ 8.81­ .36­ (.09) .27­ (.36) —­ 8.72­ 3.11­ 39,206­ .53­ 4.06­ 16­ September 30, 2014­ 8.46­ .36­ .35­ .71­ (.36) —­ d,e 8.81­ 8.59­ 38,575­ .53­ 4.24­ 6­ September 30, 2013­ 9.10­ .37­ (.65) (.36) —­ 8.46­ 27,268­ .52­ 4.11­ 10­ September 30, 2012­ 8.60­ .38­ .50­ .88­ (.38) —­ 9.10­ 10.43­ 36,018­ .53­ 4.34­ 14­ * Not annualized. ** Unaudited. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. c Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Morgan Stanley & Co. which amounted to less than $0.01 per share outstanding on December 3, 2013. The accompanying notes are an integral part of these financial statements. 36 Tax Exempt Income Fund Tax Exempt Income Fund 37 Notes to financial statements 3/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2016 through March 31, 2017. Putnam Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes to be consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, the fund invests at least 80% of its net assets in tax-exempt investments, which for purposes of this policy exclude investments paying interest subject to the federal AMT for individuals. This investment policy cannot be changed without the approval of the fund’s shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. The fund registered classT shares in February 2017, however, as of the date of this report, classT shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares will be closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses 38 Tax Exempt Income Fund unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable Tax Exempt Income Fund 39 to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2016, the fund had a capital loss carryover of $31,389,407 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,308,422 $5,465,852 $9,774,274 * 6,919,758 N/A 6,919,758 September 30, 2017 13,617,607 N/A 13,617,607 September 30, 2018 1,077,768 N/A 1,077,768 September 30, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $854,189,210, resulting in gross unrealized appreciation and depreciation of $51,097,534 and $7,876,053, respectively, or net unrealized appreciation of $43,221,481. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.390% of the next $50 billion, 0.540% of the next $5 billion, 0.370% of the next $50 billion, 0.490% of the next $10 billion, 0.360% of the next $100 billion and 0.440% of the next $10 billion, 0.355% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.218% of the fund’s average net assets. Putnam Management has contractually agreed, through January 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, 40 Tax Exempt Income Fund taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $308,269 ClassM 2,307 ClassB 2,289 ClassY 17,607 ClassC 13,830 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $17,146 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $726, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following share classes pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the Tax Exempt Income Fund 41 following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% * $917,640 ClassB 1.00% 0.85% 26,719 ClassC 1.00% 1.00% 189,817 ClassM 1.00% 0.50% 15,850 Total * Equals the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $19,929 and $175 from the sale of classA and classM shares, respectively, and received $265 and $352 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $149,330,457 $202,654,424 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassA Shares Amount Shares Amount Shares sold 3,374,283 $28,785,848 11,673,645 $102,921,223 Shares issued in connection with reinvestment of distributions 1,571,094 13,365,052 3,012,367 26,574,539 4,945,377 42,150,900 14,686,012 129,495,762 Shares repurchased (11,397,348) (97,217,848) (11,854,653) (104,367,373) Net increase (decrease) 42Tax Exempt Income Fund SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassB Shares Amount Shares Amount Shares sold 19,155 $164,831 131,741 $1,161,989 Shares issued in connection with reinvestment of distributions 10,372 88,252 20,455 180,433 29,527 253,083 152,196 1,342,422 Shares repurchased (102,333) (872,692) (196,699) (1,736,734) Net decrease SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassC Shares Amount Shares Amount Shares sold 323,060 $2,768,904 1,315,212 $11,629,032 Shares issued in connection with reinvestment of distributions 54,541 464,945 95,012 840,284 377,601 3,233,849 1,410,224 12,469,316 Shares repurchased (804,132) (6,856,548) (688,970) (6,109,276) Net increase (decrease) SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassM Shares Amount Shares Amount Shares sold 65,849 $565,075 116,579 $1,028,704 Shares issued in connection with reinvestment of distributions 12,250 104,532 23,216 205,521 78,099 669,607 139,795 1,234,225 Shares repurchased (97,537) (828,598) (86,180) (761,810) Net increase (decrease) SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassY Shares Amount Shares Amount Shares sold 1,481,862 $12,652,420 2,571,688 $22,749,891 Shares issued in connection with reinvestment of distributions 89,692 764,902 154,398 1,366,247 1,571,554 13,417,322 2,726,086 24,116,138 Shares repurchased (1,745,048) (14,926,318) (1,277,818) (11,303,358) Net increase (decrease) Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 6: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Tax Exempt Income Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Tax Exempt Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: May 26, 2017
